

116 HR 1965 IH: Puerto Rico Admission Act
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1965IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Soto (for himself and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo set forth the terms for the admission of the territory of Puerto Rico as a State of the Union.
	
 1.Short titleThis Act may be cited as the Puerto Rico Admission Act. 2.FindingsCongress finds that—
 (1)the duly elected legislature of Puerto Rico passed legislation to hold a plebiscite on the status of Puerto Rico, which was enacted on June 11, 2017;
 (2)in that plebiscite, voters were given choices: Statehood, Free Association/Independence, Current Territorial Status;
 (3)that plebiscite was duly noticed and held on June 11, 2017 in accordance with all Puerto Rico and Federal laws;
 (4)that plebiscite was satisfactorily observed by a bipartisan Congressional Delegation of Representative Don Young and Representative Darren Soto; and
 (5)97.2 percent of votes favored Statehood. 3.PurposeThe purpose of the Act is to set forth the terms for the admission of the territory of Puerto Rico as a State of the Union.
		4.Admission into the union
 (a)In generalSubject to the provisions of this Act, upon issuance of the proclamation required by section 5, the State of Puerto Rico is declared to be a State of the United States of America, and is declared admitted into the Union on an equal footing with the other States in all respects whatever.
 (b)Constitution of StateThe State Constitution shall always be republican in form and shall not be repugnant to the United States Constitution and the principles of the Declaration of Independence. The current Puerto Rico Constitution is deemed to be republican in form and in conformity with the United States Constitution and is hereby accepted as the constitution of the State of Puerto Rico.
			5.Issuance of presidential proclamation
 (a)In generalNot later than 90 days after enactment of this Act, the President shall issue a proclamation announcing that Puerto Rico is admitted into the Union on equal footing with other States in all respects.
 (b)Admission of State upon issuance of proclamationUpon the issuance of the proclamation under subsection (a), the State shall be deemed admitted into the Union as provided in section 4.
 6.State of Puerto RicoUpon the admission of Puerto Rico into the Union as a State, the following apply: (1)TerritoryThe newly admitted State of Puerto Rico shall consist of all its islands, together with the appurtenant reefs and territorial waters in the seaward boundary, presently under the jurisdiction of the territory of Puerto Rico.
 (2)Continuity of governmentPersons holding executive, legislative, and judicial offices in the Government of Puerto Rico shall continue to discharge the duties of their respective offices consistent with the United States Constitution, Federal laws applicable to Puerto Rico, the Puerto Rico Constitution, and the laws of the State of Puerto Rico.
			(3)Continuity of laws
 (A)Territory lawAll of the territory laws in force in Puerto Rico on the date of the enactment of this Act shall— (i)continue in force and effect in the State, except as modified by this Act; and
 (ii)be subject to repeal or amendment by the legislature and the Governor of Puerto Rico. (B)Federal lawAll of the laws of the United States shall have the same force and effect as on the date immediately prior to the date of admission of Puerto Rico into the Union as a State, except for any provision of law that treats Puerto Rico and its residents differently than the States of the Union and their residents, which shall be amended as of the date of admission to treat the State of Puerto Rico and its residents equally with the other States of the Union and their residents.
 (4)United States citizenshipNo provision of this Act shall operate to confer United States citizenship, nor terminate citizenship hereto lawfully acquired, nor restore citizenship terminated or lost under any law of the United States or under any treaty to which the United States is or was a party.
 7.SeverabilityIf any provision of this Act, or any section, subsection, sentence, clause, phrase, or individual word, or the application thereof to any person or circumstance is held invalid, the validity of the remainder of the Act and of the application of any such provision, section, subsection, sentence, clause, phrase, or individual word to other persons and circumstances shall not be affected thereby.
		